Name: Commission Regulation (EC) No 1113/94 of 16 May 1994 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 5 . 94 Official Journal of the European Communities No L 122/3 COMMISSION REGULATION (EC) No 1113/94 of 16 May 1994 on the supply of vegetable oil as food aid is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain recipients 5 990 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (  *) ; whereas it HAS ADOPTED THIS REGULATION : Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p . 1 . 0 OJ No L 81 , 28. 3 . 1991 , p . 108 . No L 122/4 Official Journal of the European Communities 17. 5 . 94 ANNEX I LOTS A, B, C, D, E, F 1 . Operation Nos ('): see Annex II 2. Programme : 1993 and 1994 3. Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient ( l0) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (') f) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA (l )(a)) 8 . Total quantity : 4 490 tonnes net 9. Number of lots : 6 (see Annex II) 10 . Packaging and marking (8)(9) : see OJ No C 114, 29. 4. 1991 , p. 1 (under III.A (2) ( 1 ), III.A (2) (3) and IIIA (3))  Five litre metal canister without cardboard crosspieces,  markings in English (Lots A, B, C, D + El  E 8) ; Spanish (F 5  F 8) ; Portuguese (E 9 + E 10 + F 1  F 4) and French (F 9) 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : lots A, B : 4  24. 7. 1994 ; lots C, D, E, F : 18 . 7  7. 8 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 31 . 5. 1994 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 6 . 1994 (b) period for making the goods available at the port of shipment : lots A, B : 18 . 7  7. 8 . 1994 ; lots C, D, E, F : 1  21 . 8 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 AGREC B/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  17. 5 . 94 Official Journal of the European Communities No L 122/5 LOTS G 1 . Operation Nos ('): 1606/93 2. Programme : 1993 3 . Recipient (2) : Angola 4. Representative of the recipient : PAM (Programme Alimentaire Mondial), Rue Major Konhangulo n? 197/R-C, Luanda (Sr Filiphe Borel tel . (244-2) 239 35 43 ; telefax 239 35 42 telex 3426 UN WFP AN) 5. Place or country of destination (5) : Angola 6 . Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) : OJ No C 114, 29. 4 . 1991 , p. 1 (under III.A.1 (b)) 8 . Total quantity : 1 500 tonnes 9 . Number of lots : 1 in three parts (G1 : 700 tonnes ; G2 : 400 tonnes ; G3 : 400 tonnes) 1 0 . Packaging and marking (6) (*) : OJ No C 114, 29. 4 . 1991 , p. 1 (under III.A.2t2) (b), III.A.2.3 and III.A.3)  1 litre PET bottles , without cardboard crosspieces Markings in Portuguese 1 1 . Method of mobilization : the Community market 1 2 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : G1 : Luanda ; G2 : Lobito ; G3 : Namibe 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  24. 7. 1994 18 . Deadline for the supply : 21 . 8 . 1994 19 . Procedure for determining the costs of supply (4) : tendering procedure 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 31 . 5. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 14. 6 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 18 . 7  7. 8 . 1994 (c) deadline for the supply : 4 . 9 . 1994 22. Amount of tendering security : ECU 15 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25 . Refund payable on application by the successful tenderer :  No L 122/6 Official Journal of the European Communities 17. 5. 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine - 131 levels . Radiation certrificate must be issued by official authorities and be legalized for the following countries : Sudan (Lot D). (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29 . 4. 1991 , p. 33 . (6) The cartons shall be stacked on wooden pallets (made of pine, fir or poplar) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible , with wings,  a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm,  a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm,  three bearers measuring 100 mm in width and of a thickness of 22 mm,  nine dowels : 100 x 100 x 78 mm minimum. The palletized cartons shall be covered by a shrink film of a thickness of at least 150 p.m (shrink wrap ­ ping or stretch wrapping). The vows of cartons must be separated by plywood sheets . The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles . f) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate . (?) Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610  3 mm). The successful tenderer must seal each container with a numbered locktainer, the number of which is to be provided to the recipient's forwarder. (9) Notwithstanding OJ No C 114, point III.A. 3 (c) is replaced by the following : 'the words "European Community"'. (10) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. 17. 5. 94 Official Journal of the European Communities No L 122/7 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸ . Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n ? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino A 1 000 1616/93 Eritrea B 1 000 233/94 Eritrea C 810 234/94 Ethiopia D 600 235/94 Sudan E 375 E 1 : 15 1617/93 Uganda E 2 : 90 236/94 Kenya E 3 : 15 237/94 Kenya E 4 : 15 238/94 India E 5 : 15 239/94 India E 6 : 15 240/94 India E 7 : 15 241 /94 India E 8 : 30 242/94 India E 9 : 90 243/94 Angola E10 : 75 244/94 Angola F 705 F1 : 15 245/94 Brasil F2 : 15 246/94 Brasil F3 : 15 247/94 Brasil F4 : 15 248/94 Brasil F5 : 105 249/94 Peru F6 : 45 250/94 Peru F7 : 165 251 /94 Peru F8 : 60 252/94 Peru F9 : 270 253/94 Haiti